DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	This Office action is in response to correspondence received October 4, 2022.
	Claims 1-5, 8, 10-12, and 14-21 are amended.  Claims 1-22 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amendments to claims 1 and 14, which are similar in scope, are not supported by the specification and therefore are new matter.  Examiner reviewed the submitted support by Applicant, as well as the specification, but did not find sufficient support for the following:
Adaptively improving…a forecast of a sale of the energy produced by the regenerative energy facility, the adaptively improving the energy resource utilization and the forecast of the sale of the energy produced by the regenerative energy facility comprising:
…the training data set comprising feedback data indicating successful outcomes of previous resource utilization of the energy and profitability of sales of the energy produced by the regenerative energy facility; and 
By the machine learning circuit, iteratively self-adjusting:
The resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility
Delivery of the energy to the machine, including a first portion of the energy produced by the regenerative energy facility; and
	initiating a sale on an energy market of a second portion of the energy produced by the regenerative energy facility, wherein the second portion of the energy produced by the regenerative energy facility is excess energy not delivered to the machine.
	Claims 2-13 and 15-22 are rejected for being dependent on claims 1 and 14.
	Therefore, claims 1-22 are rejected under 35 USC 112. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 and 14, which are similar in scope recite(s) the following abstract idea:
	determine an amount of energy, including the energy produced by the regenerative energy facility, for the machine to service at least one of the core task requirement, the energy storage task requirement, the data storage task requirement, or the networking task requirement; allocate delivery of renewable energy from the at least one renewable energy system in response to the determined amount of energy,
	adaptively improving a resource utilization of the energy by the machine and a forecast of a sale of the energy produced by the regenerative energy facility, the adaptively improving the energy resource utilization and the forecast of the sale of the energy produced by the regenerative energy facility comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating successful outcomes of previous resource utilization of the energy and profitability of sales of the energy produced by the regenerative energy facility, and 
	iteratively adjusting
	initiating a sale on an energy market of a second portion of the energy produced by the regenerative energy facility, wherein the second portion of the energy produced by the regenerative energy facility is excess energy not delivered to the machine.
	The abstract idea of claims 1 and 14 is a certain method of organizing human activity – commercial interaction, because the steps recite initiating a sale on a market based on information, which is a kind of commercial interaction.  Therefore, claims 1 and 14 recite a certain method of organizing human activity.  
	Claim 1 recites the following additional elements:
	A transaction-enabling system, comprising: a regenerative energy facility, comprising at least one renewable energy system, configured to produce energy; a machine having at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement
	a controller, comprising: a resource requirement circuit, a resource distribution circuit structured to
	by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility; delivery of the energy to the machine, including a first portion of the energy produced by the regenerative energy facility;
	Claim 14 recites the following additional elements:
	by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility; delivery of the energy to the machine, including a first portion of the energy produced by the regenerative energy facility.
	This judicial exception is not integrated into a practical application.  The additional elements listed above are recited at a high level of generality and are elements amount to no more than mere instructions to apply the exception to generic computing components or using generic computing steps.  The generic computing components and steps are a controller; circuits, including a machine learning circuit; and iteratively self-adjusting.  
	The elements of a regenerative energy facility configured to produce energy, a machine having a core task requirement, and applying machine learning to resource utilization and energy delivery, are mere field of use limitations because they generally link the abstract idea to technology.  
	These elements both alone and in combination do not integrate the abstract idea into a practical application, because in combination they are merely instructions to apply an abstract idea to a computer and to generally link the abstract idea to technology.  For these reasons, the claims are directed to an abstract idea, and the abstract idea is not integrated into a practical application.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2 (the practical application step), above, the same rationale is carried over for Step 2B.  Therefore, the additional elements, both alone and in combination, are not significantly more than the abstract idea.
	Claims 2-13, and 15-22 further define the abstract idea of the independent claims or further define the additional elements without reciting elements that are a practical application or significantly more than the abstract idea of the independent claims. 
	Therefore, claims 1-22 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Sun et al., US PGPUB 2019/0147551 A1 ("Sun").
	Per claims 1 and 14, which are similar in scope, Sanders teaches : A transaction-enabling system, comprising: a regenerative energy facility, comprising at least one renewable energy system, configured to produce energy in par 0357: "the resale of power to a utility, power generated from distributed energy storage (e.g., batteries) and distributed energy sources (e.g., solar panels). Moreover, the device is minimally invasive, modular, and retains power-generating capacity, which is combined with load management and energy storage to provide energy at or near the point of consumption."
	Per claim 14, specifically, Sanders teaches a method in par 0309.  
	Sanders then teaches a machine having at least one of a core task requirement, an energy storage task requirement, a data storage task requirement, or a networking task requirement in par 0358 where methods of energy storage, management relevant to the user site location, which is a core task requirement, is taught.  See par 0358: "From a communications and information management perspective, the device integrates the software, hardware and system components of a site distributed energy management system, a local gateway controller, an edge gateway controller, and an energy cloud controller, to implement methods of energy storage, management, and renewable energy generation relevant to the user site location in conjunction with a user partitioned virtual energy pool and other domain specific virtual energy pools, as well as one or more utility grids, and one or more third party independent service operators."
	Sanders then teaches a controller, comprising: in par 0358 where a controller is taught. 
	Sanders then teaches a resource requirement circuit structured to determine an amount of energy, including the energy produced by the regenerative energy facility, for the machine to service at least one of the core task requirement, the energy storage task requirement, the data storage task requirement, or the networking task requirement in par 0370: "providing a one or more distributed energy resource energy storage apparatus each having a housing at each of the one or more site meters at a site location, each distributed energy resource energy storage apparatus further having one or more energy storage devices in an intelligent energy storage compartment, one or more inverters, one or more charge controllers, one or more gateway controllers, a common DC bus, and an integrated, engineered power and signal processing system 01002; automatically setting one or more distributed energy resource energy storage apparatus to charge one or more renewable energy storage devices 01004; providing one or more gateway controllers having one or more programs controlling one or more distributed energy resources associated with a user site 01006; automatically polling each of the one or more programs for a requested mode at a reporting interval 01008; assigning a ranking identifier to the requested mode of each of the one or more programs 01010; and determining a highest priority set of programs from among the requested mode of each of the one or more programs 01012."
	Sanders, as shown above, teaches renewable energy, a regenerative energy facility, and energy produced by the regenerative energy facility.  
	Sanders does not teach and a resource distribution circuit structured to allocate delivery of … energy from the at least one renewable energy system in response to the determined amount of energy, comprising: adaptively improving a resource utilization of the energy by the machine and a forecast of a sale of the energy, the adaptively improving the energy resource utilization and the forecast of the sale of the energy … comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating successful outcomes of previous resource utilization of the energy and profitability of sales of the energy …; and by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy …; delivery of the energy to the machine, including a first portion of the energy…; and initiating a sale on an energy market of a second portion of the energy …, wherein the second portion of the energy …is excess energy not delivered to the machine.
	Sun teaches determining demand for future energy relating to a price and quantity of reserved energy.  See abstract.
	Sun teaches adaptively improving a resource utilization of the energy by the machine and a forecast of a sale of the energy…, the adaptively improving the energy resource utilization and the forecast of the sale of the energy … comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating successful outcomes of previous resource utilization of the energy and profitability of sales of the energy …; and by the machine learning circuit in Par 0173: "Wherein the memory has stored thereon a set of neural networks trained using historical data of demanded energy supply offers from other power producers of the electric power system and historical data of demanded energy and market clearing demand prices of the electric power system, such that each trained neural network output corresponds to a range of market clearing demand prices."
	Sun then teaches by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy … in par 0168: "the optimal policy for generation scheduling is determined by finding a combination of demand and reserve quota, and generator statuses for each time step of next day that has a maximum future value function at the beginning of next day, time step k=1 (step 1087)."  Generator statuses teaches resource utilization of the energy by the machine, because the generators are generating electricity as required.  
	Sun then teaches delivery of the energy to the machine, including a first portion of the energy… in par 0170: "determining power generation levels for each generator of the power producer to match power requirement introduced by demand quota and reserve quota and to minimize the fuel costs while satisfying generator capacity and ramp rate limits (step 1064)"
	Sun then teaches and initiating a sale on an energy market of a second portion of the energy produced by the regenerative energy facility, wherein the second portion of the energy …is excess energy not delivered to the machine in par 0168: "Moreover, a set of bid-points for demand quotas and reserve quotas whose value functions are close to optimal policy within a pre-determined threshold can be selected to serve as defining supply offer curves of the power producer (step 1089)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the renewable energy teaching of Sanders with the machine learning of resource utilization and profitability teaching of Sun because Sun teaches that issues can arise with renewable energy that are subsequently resolved with Sun's teachings:  "This problem becomes even more complicated with introduction of renewable, but unreliable, sources of the energy. For example, the power producer or the power consumer can act as a regional energy operator distributing energy between energy generators and loads located within a corresponding region." Par 007.  Sun's subsequent teachings, shown above, provide solutions to this problem by optimizing through neural networks the sale and the use of energy.  Therefore, based on the teaching of  Sun at par 007, one would be motivated to modify Sanders with Sun in order to resolve issues with renewable energy.   
	Per claim 2, Sanders and Sun teach the limitations of claim 1, above.  Sanders further teaches a machine learning circuit comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component, structured to adaptively improve a utilization of the renewable energy for each of the tasks of the machine in pars 0404-0405 where a virtual power plant determines site and grid requirements and uses artificial intelligence to modify rule sets at the sites.  See in particular par 0405: " the orchestrated virtual power plant modifies one or more of the rule sets to automatically adapt via an artificial intelligence component, one or more features of the one or more user sites 09040. This configuration may further comprise a peak load reduction routine module including program code with instructions to cause a computer to perform steps for time shift reductions of energy generated from one or more user sites to correspond to a utility provider defined peak load time period 09042."
Per claims 3 and 15, which are similar in scope, Sanders and Sun teach the limitations of claims 2 and 14, above.  Sanders further teaches adaptively improving the utilization of the renewable energy comprises improving a resource utilization or a resource performance of the renewable energy (claim 15: comprising adaptively improving a utilization of the renewable energy, produced by the renewable energy system, of the energy) in par 0414: "utilizing one or more predictive analytic algorithms to improve performance of distributed resources 12010; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 12014; managing one or more offset demand amounts related to one or more distributed energy resources 12016."
	Per claims 4 and 16, which are similar in scope, Sanders and Sun teach the limitations of claims 1 and 14, above.  Sanders further teaches wherein the at least one renewable energy system includes at least one of: a wind farm, a solar source, a hydroelectric source, a biomass source, hydrogen fuel cells, or a geothermal source in par 0380: " In certain aspects, the method may further include steps for charging at least one of the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03010" 
Per claims 5 and 17, which are similar in scope, Sanders and Sun teach the limitations of claims 1 and 14, above.  Sanders further teaches a resource market circuit structured to access the energy market, wherein the resource distribution circuit is further structured to execute an aggregated transaction on the energy market in par 0433: "In other aspects, the method further comprises steps for conducting at least one energy buy-low, sell-high transaction, wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
Per claim 6, Sanders and Sun teach the limitations of claim 5, above.  Sanders further teaches the aggregated transaction is based at least in part on the determined amount of energy for the machine to service at least one of the core task requirement, the data storage task requirement, and the networking task requirement in par 0433: "In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062; configuring the set of price points and maximum capacity percentages to store in the energy management system 16064; applying one or more preferences to the set of price points and maximum capacity percentages to make one or more selections 16066; and calculating the amount of available stored energy capacity by obtaining the product of the storage capacity and a price of power 16068."
	Per claims 10 and 19, which are similar in scope, Sanders and Sun teach the limitations of claims 2 and 15, above.  Sanders further teaches the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and further adaptively improve the utilization of the renewable energy in response to the historical external data in par 417: " a utility meter of each of the DER-ES apparatus to calculate and store a voltage/VAR ratio for each of the user sites associated with each of the DER-ES apparatus associated with the energy management system, measuring one or more current loads associated with the one or more signals, calculating one or more forecasted loads using one or more demand response programs and one or more historical load data sets and one or more current load data sets, measuring one or more current PV generation amounts from the one or more PV generation devices, and comparing one or more forecasted PV generation amounts to the one or more current PV generation amounts 13006; using predictive analytics, and real-time reporting and data analysis from an energy cloud software platform in communication with each of the gateway controllers of the one or more DER-ES apparatus to improve performance of one or more distributed resources 13008 as shown in FIG. 13B."
Claim(s) 7, 9, 12, 13, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Sun et al., US PGPUB 2019/0147551 A1 ("Sun"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").
	Per claims 7 and 18, which are similar in scope, Sanders teaches the limitations of claims 5 and 17, above.  Sanders does not teach a market forecasting circuit structured to predict a forward market price of energy on a forward energy market (claim 18: predicting a forward market price of energy in a forward energy market and executing the aggregated transaction on the energy market further in response to the predicted forward market price). 
Bharti teaches a system for evaluating energy suppliers from a set of energy suppliers to meet demand for a distribution grid, including determining winning bids for energy.  See Abstract.
Bharti teaches a market forecasting circuit structured to predict a forward market price of energy on a forward energy market (claim 18: predicting a forward market price of energy in a forward energy market and executing the aggregated transaction on the energy market further in response to the predicted forward market price) In par 047: "FIG. 6 depicts a flow diagram showing a method of controlling a distribution grid, with reference to FIG. 2. At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the predict a forward market price of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claim 9, Sanders, Sun, and Bharti teach the limitations of claim 7, above.  Sanders further teaches the resource market circuit is further structured to execute the aggregated transaction on the energy market in response to the predicted forward market price in par 0433: "wherein energy is purchased from a utility at a low price and stored in at least one of the one or more energy storage devices of the one or more DER-ES apparatus associated with one or more user sites, and wherein the available stored energy is sold back to the utility or a third party at a price higher than the low price by an amount greater than the transaction costs 16070."
	Per claims 12 and 21, which are similar in scope, Sanders, Sun, and Bharti teach the limitations of claims 7 and 18, above.  Sanders does not teach a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy.
	Bharti teaches a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for the machine to service the task requirements, a renewable energy capacity of the renewable energy system, and the predicted forward market price of energy in par 047: " At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."
See also par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the second aggregated transaction teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claims 13 and 22, which are similar in scope, Sanders, Sun, and Bharti teach the limitations of claims 12 and 21, above.  Sanders further teaches the resource distribution circuit is further structured to provide resource delivery commands to the at least one renewable energy system to implement an improvement of allocation in delivery of the energy from the at least one renewable energy system in response to the determined amount of energy in par 0374: "calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 02118; selecting one or more offset energy demand amounts 02120; communicating with one or more network connected DER-ES apparatus 02122; creating one or more forward energy resource demand reservations for one or more of the DER-ES apparatus 02124; retrieving one or more predictive data elements from the energy cloud software platform or an external third party provider via an external API 02126; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 02128; managing one or more offset demand amounts related to one or more distributed energy resources 02130; charging one or more storage devices in a storage appliance from a renewable energy source charge controller, wherein the storage appliance and charge controller are integral to the distributed energy resource energy storage apparatus, and wherein charging the one or more storage devices continues until each of the one or more storage devices are fully charged, unless an amount of renewable energy power generated at the user site location is less than the required amount to charge the one or more storage devices, at which time the one or more storage devices receive power from the grid until fully charged 02006."
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Sun et al., US PGPUB 2019/0147551 A1 ("Sun"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Francino et al., US PGPUB 2012/0010757 A1 ("Francino").
	Per claim 8, Sanders, Sun, and Bharti teach the limitations of claim 7, above.  Sanders does not teach the resource distribution circuit is further structured to allocate the delivery of renewable energy from at least one renewable energy system and adjust …in response to the predicted forward market price.
	Bharti teaches the resource distribution circuit is further structured to allocate the delivery of renewable energy from at least one renewable energy system and adjust … in response to the predicted forward market price in par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the allocate the delivery of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Sanders, Sun, and Bharti do not teach the resource utilization of the energy by the machine (in response to a cost or price).
	Francino teaches an energy management system that controls energy consumption to determine an optimal manner of reducing energy costs within a plant. See abstract.
	Francino teaches the resource utilization of the energy by the machine (in response to a cost or price) in par 044-045, where the costs of the energy are used to determine an optimal operational setting of the plant to maximize plant profits.  See for example par 045: "The numerical solver 14 then uses the models 30, the constraints 34, the operational requirements 40, the costs 42, as well as any data from the expert engine 12 indicative of, for example, other operational requirements or limits, to determine an overall cost of the energy used in the scenario or to determine an optimal plant operational setting that, for example, maximizes plant profits."  See also par 046: "Thus, the expert engine 12 might, for example, determine the optimal operating point of the plant 11 at the current time based on current prices and plant requirements and may, for example, determine that one or more loads or plant equipment should be shed or restored to optimize plant operation. That is, in this case, the expert engine 12 may determine that it is best to shut down the plant, or some portion of the plant equipment in order to optimize the plant, and may later determine that is economical to restore plant equipment or loads within the plant. In this case, the expert engine 12 may store or determine, using the rules 43, the order in which plant equipment should be shed or restored for optimal energy efficiency or usage within the plant."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the renewable energy virtual power plant teaching of Sanders, in view of Sun and Bharti, with the adjusting resource allocation teaching of Francino, because Francino teaches in par 004 that industrial energy management systems are limited in scope and do not determine the energy savings that might be obtained through a detailed analysis of energy production and usage costs.  Par 004.  One would be motivated by this teaching because it would further improve energy usage in industrial settings, which would further improve Sanders.  For these reasons, one would be motivated to modify Sanders, Sun, and Bharti with Francino.  
	Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Sun et al., US PGPUB 2019/0147551 A1 ("Sun") further in view of Crabtree et al., US PGPUB 2010/0217550 A1 ("Crabtree").  
	Per claims 11 and 20, which are similar in scope, Sanders and Sun teach the limitations of claims 1 and 14, above.  Sanders does not teach automatically purchase energy credits in a spot market, and wherein the machine automatically allocates energy capacity among the core task requirement, the energy storage task requirement, the data storage task requirement, and the networking task requirement, in response to the purchased energy credits.
	Crabtree teaches electric grid utilization and optimization.  See abstract.
	Crabtree teaches automatically purchase energy credits in a spot market, and wherein the machine automatically allocates energy capacity among the core task requirement, the energy storage task requirement, the data storage task requirement, and the networking task requirement, in response to the purchased energy credits in par 0121: " In another example, a small business may operate a wind turbine and make that power available via digital exchange 1000, and it is advantageous to account for both the renewability (technically, a positive externality) of its power and the very low carbon footprint of its power. Some mechanisms, such as renewable energy credits (RECs) exist to compensate owners for use of desirable generation facilities (and to allow users to buy "green power" in effect), but they have severe shortcomings. In particular, Renewable Energy Credits or other similar tools that bundle environmental effects of energy into separate commodities are, at best, unclear to consumers because while they purport to represent cleaner energy (which may or may not be the case), such tradable credits are often traded without regard to their actual environmental effects and system benefits because they are not linked to geographic regions or time of use at all (let alone to time of use for an individual participant)."  See also par 0156: " This is important in many cases because if prices are set too low for certain securities (for example, insurance securities described above), the proceeds from their sale will not be adequate to compensate for the lost revenues (and presumably profits) that could have been obtained if the reserve assets were made available for other purposes, such as on the spot market. In some cases, pricing server 1900 will compute not only a desirable price (and possibly floor prices as well), but will also compute a target range of quantity of the securities in question to issue."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the spot market teaching of Crabtree because Crabtree teaches that its teachings "enabl[e] nodal allocation of electricity and the effective utilization and optimization of transmission and distribution infrastructure of the electric grid system such that the system, and the markets that increasingly manage it, can function more effectively."  One would be motivated to modify the energy resource teachings of Sanders with the spot market and electricity teachings of Crabtree because it would make utilization more effective, optimize transmission, and make the markets that manage it function more effectively.  This would motivate one ordinarily skilled to modify Sanders with Crabtree.
	Therefore, claims 1-22 are rejected under 35 USC 103.
Prior Art Considered Relevant
The following prior art is considered relevant to Applicant's amended claims but is not relied upon in the above rejection:
Shihidehpour et al., US PGPUB 2003/0182250 A1, teaches using training to forecast electricity prices by using a neural network model, see par 028.  This includes in par 032 using load patterns, generator outages, and transmission line maintenance. 	Response to remarks: 
Double patenting:
Applicant has overcome the double patenting rejection through amendment.
35 USC 101
Applicant argues on page 18 that the amended claims 1 and 14 are similar to Example 39 and MPEP 2106(a)(a)(vii).  Applicant's argument is that these "features are consistent with the example of patent-eligible claim language."  This is not persuasive because the neural network limitations of the example include transformations to digital images, and creating a first and second training set that, according to Example 39 which improves upon detecting human faces.  This is done through mathematical transformation functions on the facial images and a first and second training set that minimizes false positives. See Example 39.  This does not recite an abstract idea because they are specific machine learning limitations that improve upon machine learning technology.  
Applicant's limitations on the other hand are applied limitations of machine learning to the abstract idea of a commercial interaction.  The iterative self-adjustment is the use of machine learning in its ordinary capacity, as is training, because machine learning models are, in their ordinary capacity, trained.  There are no technical details as to how the training occurs; only the subject matter of data in the training is described.    Therefore, the 101 rejection is maintained.  
35 USC 102/3 
Examiner has reviewed carefully applicant's remarks but they solely pertain to what Sanders teaches in view of the amendments.  The amendments required further search and consideration, finding new art that is applied to the amendments.  Therefore, the prior art rejection is maintained with new art as shown above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689